PHILLIPS, Circuit Judge,
concurring in the judgment:
I
I first consider Gott’s claim of qualified immunity.1
*998A
It is important at the outset to remember that the question of qualified immunity is not the question whether a constitutional right has been violated. Here, therefore, Gott’s entitlement to summary judgment on the basis of qualified immunity does not turn on whether he would be entitled to judgment as a matter of law that he did not violate Collinson’s first amendment rights. Because immunity principles are designed to shield officials not only from ultimate liability, but — so far as possible — from the burdens of litigation itself, the immunity shield is necessarily more protective than is the defense on the merits. Accordingly, the now-familiar test of qualified immunity is whether government officials such as Gott in performing discretionary functions have engaged in conduct that violates “clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). Obviously, under that test, an official may be entitled to immunity from suit even where he has violated a plaintiffs rights — if they were not then “clearly established” or if a “reasonable person” in the official’s position could have failed to appreciate that his conduct would violate them. See Mitchell v. Forsyth, 472 U.S. 511, 535, 105 S.Ct. 2806, 2820, 86 L.Ed.2d 411 (1985) (“decisive fact is not that [defendant’s] position turned out to be incorrect, but that the question was open at the time he acted”).
In analyzing a claim of qualified immunity it is therefore necessary first to identify the specific constitutional right allegedly violated, then to inquire whether at the time of the alleged violation it was clearly established, then further to inquire whether a reasonable person in the official’s position would have known that his conduct would violate that right. The first two of these inquiries present pure questions of law for the courts, see Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 3038-40, 97 L.Ed.2d 523 (1987); Mitchell, 472 U.S. at 535 n. 12, 105 S.Ct. at 2820 n. 12. The third, which involves application of Harlow ’s objective test, may sometimes require factual determinations respecting a defendant’s conduct and its circumstances, but the test’s ultimate application is also a matter of law for the court. See Anderson, 107 S.Ct. at 3042 n. 6.
In the first step, determining whether the right allegedly violated was “clearly established,” the proper focus for courts is not upon the right at its most general or abstract level, but upon its application to the particular conduct being challenged. Anderson, 107 S.Ct. at 3038-39; see also Tarantino v. Baker, 825 F.2d 772, 774-75 (4th Cir.1987). Furthermore, the assessment whether a “reasonable person” in the official’s position would have known that his conduct would violate “clearly established” rights must be made on the basis of information actually possessed at the time by the official, Anderson, 107 S.Ct. at 3040, or then readily available to him, Sevigny v. Dicksey, 846 F.2d 953, 957 n. 5 (4th Cir.1988), and in light of the exigencies of time and circumstance in which the official took the action challenged. See Malley v. Briggs, 475 U.S. 335, 350, 106 S.Ct. 1092, 1100, 89 L.Ed.2d 271 (1986) (Powell, J., concurring in part and dissenting in part). The tolerance thus accorded by the objective test to “good faith” mistakes of judgment traceable to unsettled law, or faulty information, or contextual exigencies, is deliberately designed to give protection “to all but the plainly incompetent or those who knowingly violate the law,” Malley, 475 U.S. at 341, 106 S.Ct. at 1096, in order to avoid undue inhibition of public officials in the discharge of their discretionary duties. Anderson, 107 S.Ct. at 3038.
B
With these basic principles in mind, we can turn to the inquiry whether Gott was *999entitled to summary judgment on the basis of qualified immunity here.
At the most general level, the constitutional right at issue is of course the first and fourteenth amendment right to speak free of any state-imposed restrictions on the content of one’s speech. See, e.g., Police Dept. v. Mosley, 408 U.S. 92, 95-96, 92 S.Ct. 2286, 2289-2290, 33 L.Ed.2d 212 (1972). But this general right is of course subject to the qualification that government officials may impose reasonable time, place, and manner restrictions upon speech in public forums, so long as they are content-neutral and are “narrowly tailored” to serve a significant governmental interest. Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 295, 104 S.Ct. 3065, 3069, 3070, 82 L.Ed.2d 221 (1984); Heffron v. International Society for Krishna Consciousness, Inc., 452 U.S. 640, 647-48, 101 S.Ct. 2559, 2563-64, 69 L.Ed.2d 298 (1981). It is subject to the further qualification that even content-based restrictions may be imposed where there is “a clear and present danger that [the speech] will bring about the substantive evils that [government] has a right to prevent,” Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470 (1919), though the evil justifying such a restriction must “rise[] far above public inconvenience, annoyance, or unrest.” Terminiello v. Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 895, 93 L.Ed. 1131 (1949). And finally, the general right may be subjected to greater restrictions in “limited” public forums specially created by the state than in such traditional “open” public forums as streets, parks, and general meeting halls. See City of Madison Joint School Dist. No. 8 v. Wisconsin Employment Relations Comm’n, 429 U.S. 167, 175 n. 8, 97 S.Ct. 421, 426 n. 8, 50 L.Ed.2d 376 (1976) (called public meetings); id. at 180, 97 S.Ct. at 429 (Stewart, J., concurring).
The general contours of the first amendment right here asserted, at the level of generality above outlined, were surely well-established at the time here in issue. And a reasonable person presiding in an official capacity over a public meeting of the type here in issue must surely be charged with awareness of the general contours of the right at this level of generality.
But when inquiry focuses upon the more specific issue of the constitutional right’s application to ad hoc parliamentary rulings by local officials presiding over called public meetings, the matter becomes considerably less “settled.” To start with, it would appear that no federal court up to that time had ever directly held that such an ad hoc parliamentary ruling could or had violated a speaker’s first amendment speech rights.2 That alone does not establish entitlement to qualified immunity here, but it surely bears heavily on whether the unlawfulness of the conduct challenged here — if it be unlawful — should have been apparent to a reasonable official in Gott’s position. See Anderson, 107 S.Ct. at 3039.
To the extent that intimations of the right’s application in this specific context may then have existed in more general judicial discussions and applications of first amendment principles, the intimations were amorphous and few in number. In general, such intimations as there were suggested considerable latitude for official action both in imposing general subject matter restrictions on scheduled public meeting discussions, see City of Madison, 429 U.S. *1000at 175 n. 8, 97 S.Ct. at 426 n. 8 (“Plainly ... may confine ... meetings to specified subject matter....”), and in making ad hoc rulings to keep discussion within reasonable time and manner bounds once a scheduled meeting was underway, see Wright v. Anthony, 733 F.2d 575 (8th Cir.1984) (five minutes per speaker limit reasonable). But none, it is fair to say, suggested that there were no constitutional limits — that one’s first amendment speech rights are effectively checked at the door of any meeting called by public officials to discuss matters of public concern, with the official presiding over such a meeting becoming the sole arbiter of those rights.
The plain legal implications of the most relevant decisions extant at the critical time here I would identify as follows.
1. Speech at public meetings called by government officials for discussion of matters of public concern is entitled to normal first amendment protections against general restrictions or ad hoc parliamentary rulings by presiding officials. City of Madison, 429 U.S. at 175-76, 97 S.Ct. at 426-27.
2. Because of government’s substantial interest in having such meetings conducted with relative orderliness and fairness to all, officials presiding over such meetings must have discretion, under the “reasonable time, place and manner” constitutional principle, to set subject matter agendas, and to cut off speech which they reasonably perceive to be, or imminently to threaten, a disruption of the orderly and fair progress of the discussion, whether by virtue of its irrelevance, its duration, or its very tone and manner.3 This obviously contemplates that in this setting the content of speech may properly be the conscious target of state action (where it is cut off for irrelevance or manner of delivery), or its collateral victim (when it is cut off for excessive duration). But this consequence assuredly lies within well-established constitutional principles, once it is accepted, as I think we must, that disruption of the orderly conduct of public meetings is indeed one of the “substantive evils that [government] has a right to prevent.” Schenck, 249 U.S. at 52, 39 S.Ct. at 249.
3.As indicated, official discretion here is not limitless. The limits can be found in the well-established principle that the primary concern of the no-censorship-of-content requirement is with speaker viewpoint rather than with subject matter per se. See generally Stone, Restriction of Speech Because of its Content: The Peculiar Case of Subject-Matter Restrictions, 46 U.Chi.L.Rev. 81, 83, 108 (1978) (distinction noted). While the latter will yield fairly readily to time, place and manner restrictions, the former will but rarely, if ever, do so. Tljus, while a ruling, “We will not listen to your views on capital punishment at this public hearing on rezoning,” certainly must be constitutionally permissible, a ruling, “We will not listen to yours or any views favoring rezoning at this rezoning hearing,” obviously would not be. See City of Madison, 429 U.S. at 175-76 & n. 8, 97 S.Ct. at 426-27 & n. 8 (contrasting impermissibility of viewpoint restrictions with permissibility of general subject matter restrictions in conduct of public meetings).
I think, and would hold, that the general contours of the first amendment right in this specific context, as just described, must be considered to have been well-established at the critical time, for purposes of the qualified immunity inquiry.
I would further hold as a matter of law that a reasonably competent official in Gott’s position would have known that while he could, within these principles, rule Collinson out of order and evict him if he had reason to believe that necessary to avoid disruption of the orderly conduct of the meeting, he could not constitutionally do so if he had no reasonable basis for fearing disruption, or if his actual purpose was to prevent expression of Collinson’s viewpoint on the reorganization issue.
*1001C
This then leads to the question whether, within these principles, Gott was entitled, on the record we review, to qualified immunity, hence to summary judgment. And here we encounter difficult conceptual problems in applying the objective test of qualified immunity to the particular type of constitutional claim here in issue. The problems arise from the fact that the first amendment claim here turns both on Gott’s subjective purpose and on the objective reasonableness of his perceptions. The difficulty this poses for application of Harlow ’s wholly objective test can be illustrated by posing that test in terms fact-specific to this ease: “Would a reasonable person in Gott’s position, that is, one acting on Gott’s information and knowledge and motivated by Gott’s purpose, have known that to rule Collinson out of order would violate the well-established first amendment principles above identified?” The difficulty is that to make that “objective” inquiry here requires both determining Gott’s subjective purpose — whether to suppress a viewpoint or merely to avoid disruption — and, if the latter, determining whether a reasonable person in Gott’s position, acting on the information available to Gott, reasonably could have feared disruption by Collinson’s speech, even if such a fear was objectively unfounded. That is to say, it seemingly requires a “double-counting” of the “reasonableness” of Gott’s perceptions of the justification for his ruling, and it surely introduces a subjective component into Harlow’s avowedly “objective” test here.
Notwithstanding the difficulties, the test must of course be applied. The proper course obviously is to keep in mind the policies that underlie qualified immunity doctrine and not become unduly hung up on metaphysical difficulties.
We have some guidance here. On the less serious problem of “double-counting” the objective reasonableness of Gott’s conduct, the Supreme Court recently has simply rejected the argument that when a constitutional violation turns on the “reasonableness” of official conduct, it should never be possible to grant immunity on the basis that a reasonable person might have thought that “unreasonable” conduct was “reasonable.” See Anderson, 107 S.Ct. at 3041 (“surface appeal of argument” rejected; Harlow test contemplates grant of immunity on basis that reasonable person in police officer’s position could have believed an unreasonable search to be reasonable). As the Anderson Court pointed out, because most constitutional rights turn on the reasonableness of official conduct in making accommodations between governmental needs and individual freedoms, such double-counting of reasonableness is simply implicit in the Harlow objective test. Id. Here, therefore, that test does indeed contemplate that though Gott may have been mistaken in thinking that his ruling was justified as a “reasonable” time, place, and manner restriction, his perception may nevertheless have been an objectively reasonable one under the circumstances.
The more serious problem is that arising from the subjective component of the constitutional right in issue — Gott’s purpose in ruling Collinson out of order. It is more serious because of the difficulty it creates for resolving a qualified immunity defense without the need for trial. Vindication of immunity policies depends heavily upon the ability to dispose of insubstantial claims by resolving immunity questions at the earliest possible stages of a litigation, preferably on pleading or summary judgment motions. See Mitchell, 472 U.S. at 526, 105 S.Ct. at 2815. Questions of subjective states of mind are of course notoriously ill-adapted to summary resolution because of the ease with which they can be held at issue by conclusory allegations and conjectures in pleadings and discovery materials. Harlow’s wholly “objective” test was adopted in large part to avoid this impediment to early resolution, by making irrelevant to the immunity inquiry any question of an official’s" “bad faith” or his purely subjective perceptions about a plaintiff’s rights. See Harlow, 457 U.S. at 815-19, 102 S.Ct. at 2736-39. As several courts of appeals have since recognized, however, the resulting purely “objective” test cannot in the end avoid the necessity to inquire into official motive or intent or purpose *1002when such states of mind are essential elements of the constitutional right allegedly violated. See, e.g., Pueblo Neighborhood Health Centers, Inc. v. Losavio, 847 F.2d 642, 647-48 (10th Cir.1988); Musso v. Hourigan, 836 F.2d at 743; Gutierrez v. Municipal Court, 838 F.2d 1031, 1050 n. 25 (9th Cir.1988); Martin v. D.C. Metropolitan Police Dept., 812 F.2d 1425, 1432 (D.C.Cir.), holding vacated, 817 F.2d 144 (D.C.Cir.), holding reinstated sub nom. Bartlett ex rel. Neuman v. Bowen, 824 F.2d 1240 (D.C.Cir.1987).
As a result, as several of these courts also have recognized, there is a risk that in such cases the impediment to summary resolution that Harlow deliberately sought to remove could be reimposed. See Pueblo, 847 F.2d at 648; Martin, 812 F.2d at 1433. To minimize that risk, these courts have adopted a procedural approach designed to insure that meritorious immunity defenses can yet be established by summary judgment in such cases. Building on the Supreme Court’s recent encouragement to proper usages of summary judgment in Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986), and Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986), the Tenth Circuit, for example, has held that
[wjhere the defendant’s subjective intent is an element of the plaintiff’s claim and the defendant has moved for summary judgment based on a showing of the objective reasonableness of his actions, the plaintiff may avoid summary judgment only by pointing to specific evidence that the officials’ actions were improperly motivated.
Pueblo, 847 F.2d at 649; see also Martin, 812 F.2d at 1434.
I agree with this approach. While the Pueblo court thought it might impose a higher than ordinary standard on plaintiffs’ opposing summary judgment motions, see Pueblo, 847 F.2d at 649, I do not believe this is necessarily so. Essentially, it simply provides that plaintiffs cannot rely on merely conclusory assertions of unconstitutional motive in this context. In this, it seems to me to be well within established procedures under Fed.R.Civ.P. 56, particularly in the aftermath of Celotex and Liberty Lobby. If it does represent a heightened standard, however, I agree with the Pueblo court that it is justified as a necessary means for vindicating immunity principles. Certainly it appears to me to strike a fair and appropriate balance between the imperatives of immunity doctrine and the need to provide realistic avenues for the vindication of constitutional guarantees. See Martin, 812 F.2d at 1433. I would adopt it as the rule in this circuit and apply it here in the following slightly modified form:
When a defendant’s motive or intent is an element of a constitutional claim, a defendant’s motion for summary judgment based upon a plausible showing of the objective reasonableness of his actions, including a proper motive or intent, may not be defeated by merely concluso-ry assertions of improper motive or intent, but only by pointing to specific evidence of improper motive or intent.
Applying that rule here, I would find Gott entitled to summary judgment by reason of qualified immunity.
On the issue of his motive for ruling Collinson out of order, Gott made a plausible showing that his motive was not to suppress a particular viewpoint on the reorganization issue, but to avoid an imminently threatened disruption of the orderly conduct of the meeting. That is the repeated, consistently maintained gist of his own affidavit and deposition testimony. See J.A. 55-62 (deposition); 69 (affidavit). His assertions of motive are not made suspect or implausible by any internal inconsistencies or extrinsic circumstances. Their plausibility is indeed strongly supported by two factors: the technical justification for the ruling following Collinson’s opening comment, and, more critically, Gott’s reaction to the expression by others at the meeting of viewpoints comparable to Collinson’s. As indicated, after Collinson was ruled out of order, twenty-one more speakers were heard. It is undisputed that some expressed the identical views on the relevant subject matter that Collinson claims he *1003would have expressed. See id. at 75 (minutes of meeting). It is also undisputed that none was prevented or restricted in anyway from expressing those viewpoints, although Gott did rule some speakers out of order for reasons manifestly unrelated to their viewpoints. See id. at 47-52 (Gott deposition). Gott’s specific explanation for acting so swiftly on Collinson’s opening irrelevancy — that he intended to get the meeting under control immediately, id. at 57-61 — is perfectly consistent with a motive unrelated to viewpoint, and is plausible in total context of the record.
In response to these consistent assertions of motive by Gott, Collinson can point to no specific evidence suggesting a motive to suppress his viewpoint. There is of course the evidence that he was effectively prevented from making his intended comments on the merits, but this of course is simply the consequence of any out-of-order ruling. Where, as here, such a ruling is facially justified, the fact that it necessarily then cuts off all further speech is specific evidence of nothing more than that obvious fact.
It may be objected that more specific evidence of unconstitutional motive will seldom if ever be available. That is of course true, but no more here than in any context requiring proof of a state of mind. Here, as in any such context, if there is factual merit to a non-movant’s assertion, circumstantial evidence of the reality will almost invariably be available to hold existence of the asserted state of mind in genuine issue. Here there is none. I would therefore hold that on the summary judgment record we review there is no genuine dispute that Gott’s motive was as he deposed it to be, that is, to insure orderly conduct of the meeting, and not to suppress Collinson’s viewpoint on the announced subject matter.
That leads to the ultimate question whether a reasonable person in Gott’s position, i.e., one motivated only to insure orderly conduct of the meeting, reasonably could have believed that ruling Collinson out of order and having him evicted was justified as a reasonable time, place, and manner restriction, hence not a violation of his constitutional rights. The answer to this is plainly “yes.”
As earlier indicated, once it is accepted that Gott’s purpose was to preserve order rather than to suppress viewpoint, the constitutionality of his conduct would turn entirely upon the reasonableness of his perception that a threat to order existed and of his choice of means to avoid the threat, i.e., upon whether his ruling was a reasonable time, place, and manner restriction under the circumstances. It is important therefore to realize that even were we assessing Collinson’s constitutional claim on the merits, we would be required to accord considerable deference to Gott’s perception of need and means because the content of the specific constitutional right at issue here “rests upon an assessment of what accommodation between governmental need and individual freedom is reasonable.” Anderson, 107 S.Ct. at 3041. Thus, as the Supreme Court has recently pointed out, in assessing whether a challenged time, place, and manner restriction on speech is “narrowly tailored to serve a significant governmental interest,” the constitutional test is not whether the means chosen was the least-restrictive available, but simply whether it “promotes a substantial government interest that would be achieved less effectively absent the regulation.” Ward v. Rock Against Racism, — U.S. -, 109 S.Ct. 2746, 2756-58, 105 L.Ed.2d 661 (1989) (quoting United States v. Albertini, 472 U.S. 675, 689, 105 S.Ct. 2897, 2906, 86 L.Ed.2d 536 (1985)). And the answer to that question “ ‘does not turn on a judge’s agreement with the responsible decision-maker concerning the most appropriate method for promoting significant government interests’ or the degree to which those interests should be promoted.” Id.
Here, of course, our concern is not with whether, applying that already deferential constitutional test, Gott’s conduct did violate Collinson’s asserted right; it is only with whether, applying the still more deferential qualified immunity test, a reasonable person in Gott’s position could have believed that it did not. Anderson, 107 S.Ct. 3038-39. Or, somewhat more starkly, whether “[presiding] officers of reasonable *1004competence could disagree on the issue,” in which case immunity should apply. See Malley, 475 U.S. at 341, 106 S.Ct. at 1096.
From the vantage point of the immunity inquiry, with its great deference to deci-sionmaker perceptions of need and means for restricting speech, it is clear to me that Gott is entitled to immunity.
It is hard to imagine circumstances in which the tolerance commanded by immunity doctrine for possible mistakes of judgment by public officials is more appropriate and necessary than those confronted by officials presiding over potentially explosive public hearings. Typically untrained and inexperienced in the difficult business of presiding and applying rules of order in fast-moving situations of tense political controversy, such officials are particularly fit subjects for the protections afforded by qualified immunity doctrine. Someone, after all, has to perform these necessary functions. The policies that underlie immunity doctrine will not be served by holding such persons to too exacting standards of calm and prescience in avoiding unintended violations of their fellow citizens’ speech rights in this context. When the undisputed facts of this meeting’s tense context and the specific exigencies of the moment are taken into account, it is obvious that at the very least persons of reasonable competence in Gott’s position could have disagreed over whether the ability to conduct an orderly meeting was sufficiently threatened by Collinson’s opening remarks to justify cutting him off immediately.
It may well be that Gott’s perception both of basic need and of appropriate means was flawed. It may well be that Gott’s chosen means were more draconian than justified by the actual exigencies. It is thus possible that Collinson’s constitutional right was violated. But that, to repeat in conclusion, is not the question, and on the question that is before us, I would find Gott entitled to immunity, hence to summary judgment, and would reverse the district court’s denial of Gott’s motion.
II
The next issue is whether the Calvert County Board of Commissioners was entitled to summary judgment. For reasons that follow, it was so entitled.
The reason is simple. Municipal liability could be imposed here, assuming Gott’s conduct was unconstitutional, only under the stringent test of Monell v. Dept. of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978):
[A] local government may not be sued under § 1983 for an injury inflicted solely by its employees or agents. Instead, it is when execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as an entity is responsible under § 1983.
And the mere right of a governing body to control the acts of an official without any control having been exercised is not enough. Id. at 694 & n. 58, 98 S.Ct. at 2037 & n. 58; see also City of St. Louis v. Praprotnik, 485 U.S. 112, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988).
There is no evidence on this summary judgment record that the Board embraced any policy of silencing citizens at public hearings, or that it directly or by knowing inaction condoned Gott’s conduct in this case. Nor can Gott’s isolated act be considered an exercise of policymaking power by one empowered to “make policy” for the county in the matter at issue. Cf. Pembauer v. City of Cincinnati, 475 U.S. 469, 481-83 & nn. 9, 12, 106 S.Ct. 1292, 1299-300 & nn. 9, 12, 89 L.Ed.2d 452 (1986). As a matter of law, therefore, see Praprotnik, 108 S.Ct. at 924, the Board could not be liable to Collinson as a result of Gott’s conduct. The district court erred in denying the Board’s motion for summary judgment.
Ill
The district court properly granted the motions of officers Nutter and Bowen for summary judgment on the basis of qualified immunity. Their conduct was taken courteously and in obedience to a presum*1005ably valid order of an official presiding over a public hearing which they had been directed to attend to enforce such orders as he might give them. Reasonable officers in their positions would have no basis for believing that under the circumstances their conduct would violate Collinson’s constitutional rights. See Anderson, 107 S.Ct. at 3038.
IV
Because neither Gott, nor officers Nutter and Bowen, can be held liable to Collinson, the question of Collinson’s specific entitlement to punitive damages against these defendants is now moot. Accordingly, the district court’s order denying the motion to dismiss those claims should be reversed.

. The parties have joined issue throughout on the assumption that while presiding over a public meeting an official such as Gott is exercising discretionary powers in an executive function, hence may be entitled, depending upon the circumstances, to qualified immunity under the test for that form of immunity described in Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). This has been Gott's specific claim of official immunity throughout, and was the theory upon which the district court analyzed Gott’s motion for summary judgment.
I accept the parties' assumptions that this is the issue properly presented by Gott’s appeal as both substantively correct, see Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 3040-41, 97 L.Ed.2d 523 (1987) (emphasizing that qualified immunity doctrine applies "across the *998board” to all officials exercising discretionary executive functions, whatever the particular conduct and right at issue), and procedurally compelled, see Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 2877-78, 49 L.Ed.2d 826 (1976) (stating general rule that appellate court is limited to consideration of issues passed upon by trial court).


. One court of appeals had by then, in the course of rejecting such a claim on the facts of the case, apparently assumed without directly holding that first amendment rights could be violated by such parliamentary rulings. See Wright v. Anthony, 733 F.2d 575 (8th Cir.1984) (enforcement of time limit not a violation).
Since the time of Gott’s act, two courts of appeals have considered claims comparable to Collinson's here. In both, Musso v. Hourigan, 836 F.2d 736 (2d Cir. 1988), and Jones v. Beyman, 888 F.2d 1328 (11th Cir.1989), the courts recognized that first amendment rights might be violated by parliamentary rulings, but reached divergent results on the merits. In Musso, the Second Circuit upheld a district court's denial of summary judgment by reason of qualified immunity to officials who allegedly silenced the plaintiff at a public meeting. In Jones, the Eleventh Circuit, conducting a de novo "constitutional fact” review, reversed a district court judgment that awarded substantial compensatory and punitive damages against a mayor who, as presiding officer, had ruled out of order, then evicted, a speaker at a public hearing.


. The "disruption” to which this interest extends — as an “evil” to be avoided — is of course not confined to raw, physical violence, but includes any conduct that significantly violates generally or specially established rules of parliamentary order, and "disrupts” by that means the orderly conduct of a meeting.